IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID MICHAEL BANNING,                                     No. 85036
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,                                         FILED
                                 Respondent.
                                                                              AUG 0 8 2022
                                                                             ELIV FM A. BROWN
                                                                                    UPRE

                                                                               DE   TY CLERK

                                       ORDER DISMISSING APPEAL

                            This is a pro se notice of appeal from a district court order
                denying a motion for amendment to the judgment of conviction. This court's
                review of this appeal reveals a jurisdictional defect. Specifically, the district
                court entered the order denying the motion on May 27, 2022. Appellant did
                not file the notice of appeal, however, until July 13, 2022, well after the
                expiration of the 30-day appeal period prescribed by NRAP 4(b). Lozada v.
                State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an
                untimely notice of appeal fails to vest jurisdiction in this court).
                Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                          Silver


                                           , J.
                Cadish                                       Pickering


SUPREME COURT
          OF
      NEVADA


(0)   I947A
                                                                                     1     2 m 7 )tif
                cc:   Chief Judge, Eighth Judicial District Court
                      Eighth Judicial District Court, Department 1
                      David Michael Banning
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(U) 1947A